DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-10, 17-26 are allowed.
Claims 1 recites the following limitations:
“a plurality of user space applications executable by the one or more processor apparatus, wherein a user space application of the plurality of user space applications includes a user space communication stack;” and “and an input/output memory management unit (IOMMU) for use by the plurality of user space applications, the IOMMU managed by kernel space logic and configured to access a kernel virtual address (KVA), the KVA providing for translation of a virtual address accessed by the plurality of user space applications to a physical address associated with the physical memory;” and “ allocate a first virtual address space in the KVA to a first user space application of the plurality of user space applications, wherein at least a portion of the first virtual address space is used by a first user space communication stack included in the first user space application; associate the first virtual address space with a portion of the physical memory via use of the IOMMU; and based at least on a presence of an unused portion of the allocated first virtual address space, and one or more performance criteria associated with the first user space application, deallocate, from being allocated to the first user space application, a subset of the portion of the physical memory associated with the first virtual address space.”

Claim 17 recites the following limitation:
“assigning a first portion of the kernel virtual address space and a second portion of the kernel virtual address space to a first user space application and a second user space application, respectively, wherein a first part of the first portion of the kernel virtual address space is used by a first user space communication stack included in the first user space application, and a second part of the second portion of the kernel virtual address space is used by a second user space communication stack included in the second user space application; backing the first portion of the kernel virtual address space and second portion[[s]] of the kernel virtual address space with a corresponding first portion of physical memory and a corresponding second portion[[s]] of physical memory; determining that the first portion of the kernel virtual address space is underutilized; and deallocating the first portion of the kernel virtual address space that is underutilized from the physical memory, the deallocating comprising reclaiming the first portion of the physical memory, and enabling assignment of the first portion to the second user space application.”

Claim 22 recites the following limitations:
“an input/output memory management unit (IOMMU) for use by the one or more applications, the IOMMU configured to access a kernel virtual address (KVA), the KVA configured to provide translation of a virtual address accessed by the one or more applications to a physical address associated with the physical memory; wherein at least one of the one or more processor apparatus is configured to: allocate a virtual address space to one of the one or more applications; associate the virtual address space with a portion of the physical memory via use of the IOMMU; cause the one of the one or more applications to be placed from a foreground process to a background process; receive control plane packet data, the received control plane packet data comprising first control plane data and second control plane data; replace the second control plane data with null data; copy the first control plane data into reference memory that is not associated with at least the virtual address space; and deallocate a subset of the portion of the physical memory associated with the virtual address space.”
The most relevant prior art of record, Kaminski et al (U.S. 20110161619) teaches an OS page tables to reflect virtual address to physical address mapping of a process. A process may release memory back to the OS and a kernel driver updates the OS page table accordingly. Yu et al et al (U.S. 20180173643) teaches kernel of OS allocates to each application a dedicated user space, and a kernel space. However, the prior art of record, alone or in combination, does not teach the cited limitations in claims 1, 8, and 12 above. Thus, the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed. Claims 2-10, 21, 18-20, 23-26 are considered allowable due to the respective dependencies. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/Primary Examiner, Art Unit 2133